IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                 : No. 458
                                        :
CRIMINAL PROCEDURAL                     : CRIMINAL PROCEDURAL RULES
                                        : DOCKET
RULES COMMITTEE                         :




                                   ORDER


PER CURIAM:



            AND NOW, this 11th day of December, 2014, Bruce R. Beemer, Esquire,

Dauphin County, is hereby reappointed as a member of the Criminal Procedural Rules

Committee for a term of three years commencing January 1, 2015.